Case: 13-11487   Date Filed: 10/07/2016   Page: 1 of 4




                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-11487
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 4:11-cv-00224-WTM-GRS



TITAN CONSTRUCTION COMPANY, LLC,

                                             Plaintiff - Appellant,

versus

CBC NATIONAL BANK,

                                             Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Georgia
                     ________________________

                            (October 7, 2016)

Before HULL, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:
               Case: 13-11487     Date Filed: 10/07/2016    Page: 2 of 4


      Appellant Titan Construction Company, LLC (“Titan”) appeals the district

court’s order denying its motion for summary judgment and granting CBC

National Bank’s (“CBC”) motion for summary judgment. Through a series of

loans and security deeds, Titan borrowed over $6,000,000 from CBC. Titan

defaulted on the loans. CBC then foreclosed on several of the properties on July 7,

2009. CBC was the high bidder for each of those properties at the foreclosure sale

with credit bids totaling $3,266,738.18. That total bid represented the outstanding

principal owed by Titan on each of the foreclosed properties plus CBC’s incurred

expenses, but not interest, attorney’s fees, or late fees. Titan concedes that its

indebtedness to CBC exceeded $3,266,738.18 on July 7, 2009.

      After the foreclosure, CBC discovered that the legal descriptions of the

properties in the deeds were inadequate. CBC then foreclosed again on December

1, 2009. CBC again extended credit bids totaling $3,266,738.18 and was again the

high bidder.

      Titan then sued CBC in state court for unjust enrichment and conversion,

alleging that CBC received excess money because there were two foreclosures of

Titan’s property. Titan added the amounts of CBC’s credit bids, over three million

dollars from each foreclosure sale, together to determine the total amount received

by CBC was over $6,000,000. Titan claimed that it was entitled to the amount




                                           2
                Case: 13-11487     Date Filed: 10/07/2016   Page: 3 of 4


received by CBC from the two foreclosures that exceeded the principal outstanding

on the loans.

         After review of the record and briefs, we conclude that Titan has not shown

reversible error in the district court’s grant of summary judgment to CBC and

denial of summary judgment to Titan. Titan alleged that the first foreclosure sale

satisfied its debts on those properties, making the second foreclosure a conversion

and an unjust enrichment because CBC did not pay the excess amount received to

Titan.

         In reality, however, the first foreclosure was invalid, and CBC thus received

no value from the foreclosure. The district court did not err in concluding that (1)

the inadequate legal descriptions of the property prevented title to the property

from passing to CBC; (2) CBC never acquired title from the invalid foreclosure

because of the inadequate legal descriptions; and (3) CBC was within its rights to

conduct a second, valid foreclosure. Even on appeal, Titan does not contest that

the July 7, 2009 foreclosure was invalid or argue that the legal descriptions of the

property were adequate.

         Because the first foreclosure was invalid, CBC received no value from that

transaction and title to the property only passed to CBC once. CBC received no




                                            3
                 Case: 13-11487       Date Filed: 10/07/2016        Page: 4 of 4


excess benefit, was not unjustly enriched, and did not convert any funds due to

Titan. 1


       AFFIRMED.




1
 Additionally, we note that the jurisdictional issues in this case were resolved on remand to the
district court.
                                                 4